DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered. 
Response to Amendments
Applicant's amendments filed 9/12/2022 have been entered. Claim 2 has been canceled. Claims 1, 3-9 and 16 remain pending, of which claims 1, 3-5, 7-9 and 16 are being considered on their merits. Claim 6 remains withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of Group I, drawn to a method of obtaining TSCM cells, and the species of the expression pattern recited in claim 7 in the reply filed on 2/14/2019 stands.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Healey et al (U.S. PGPUB 2012/0269832) in view of Gattinoni et al (2011, Nature Medicine, 17(10): 1290-1297; of record in IDS filed 10/17/2016) and ten Brink et al (2010, Cancer Immunol Immunother, 59:1185–1195).
Healey teaches co-stimulation is typically necessary for a T cell to produce sufficient cytokine levels that induce clonal expansion. One characteristic of dendritic cells (DCs) which makes them potent antigen presenting cells is that they are rich in co-stimulatory molecules of the immune response which activate the molecule CD28 on T lymphocytes. In return, T-helper cells express CD40L, which ligates CD40 on DCs. These mutual interactions between DCs and T-cells leads to `maturation` of the former, and the development of effector function in the latter. (See paragraph [0004]).
Regarding claim 1, Healey teaches preparing DCs by collecting PBMCs for human patients and first phenotypically maturing DC and then electroporating said mature DCs with CD40L mRNA, resulting PME-CD40L processed mature DC (see paragraphs [0145], [0266], and [0272]). Regarding claim 1, Healey teaches the generated DCs and PBMCs were then co-cultured (see paragraph [0284]). Healey teaches this method of using PME-CD40L processed mature DC results in better T-cell responses than methods using only the CD40L base process (see Figure 13 for example). Healey teaches that these PME-CD40L processed mature DC have enhanced immunostimulatory properties and increased IL-12 secretion (see abstract). Regarding claim 1, Healey teaches the CD40L DCs increase the frequency of NKT-cells in PBMC cultures, and, the expansion of NKT-cells in the PBMC cultures provides an amplification loop, probably achieved by NKT-cell derived `help`, that can support primary CD8 CTL development (see paragraph [0298]); this characteristic reads on an example of memory phenotype. Regarding claims 1 and 3-5, Healey teaches the cells PME-CD40L DCs are loaded with and RNA encoded antigen from with HIV or cancer cells for use for T cell–based vaccines (see paragraphs [0202], [0314] and [0318]). Regarding claim 1, Healey DCs are transformed with an immunogen (antigen) can be used to activate T cells in vitro, and that the resulting cells also stimulate an immune response against a target cell based on the antigen (see paragraphs [0024], [0110] and [0252]-[0253]); reads on “being reactive to said antigen” and this characteristic reads on an example of memory phenotype as the cells are capable of reacting to the antigen they have been primed with when presented with it later. Regarding claim 1, Healey DCs PME-CD40L process of generating DC is capable of inducing antigen specific T cell populations and Healy teaches that the resulting cells have receptors that can bind to the specific antigen (see paragraphs [0105] and [0314]).
  Regarding claim 9, any of the culture components read on “pharmaceutically acceptable carrier”.
	Healey does not teach enriching for TSCM cells (claims 1 and 8) or the expression pattern of the TSCM cells (claims 7-8). Healey is silent as to the percent of cells that are reactive to the antigen in the DC cells (claim 1).
Regarding claims 1 and 7-8, Gattinoni teaches describes a memory T cell population, termed TSCM cells, found in peripheral blood mononuclear cells (PBMCs) that are CD45RA+, CD27+, CD28+, IFN-γ+, and TNF-α+ and teaches selecting and enriching cells based on CD45RA+, CD27+ and CD28+ expression (see abstract and Figures 1 and 2). Regarding claim 1, Gattinoni teaches including PBMCs provides a source of human cytokines and co-stimulatory molecules for TSCM cells (see col. 2 on page 1294). Regarding claims 1, 2-5, like Healey, Gattinoni teaches TSCM cells have considerable implications for the design of T cell–based vaccines to target intracellular pathogens and cancer (see col. 1 on page 1296). Regarding claim 9, any of the culture components read on “pharmaceutically acceptable carrier”.
Regarding claim 1, ten Brinke teaches that mature DCs that produce IL-12 can stimulate populations of T cells, including CD45RA+, CD27+, CD28+ naïve T cells (see abstract, col. 1 on page 1189 and Figure 3a).
It would have been obvious to combine Healey with Gattinoni ten Brinke to enrich TSCM cells that are CD45RA+, CD27+ and CD28+ form the DC/PBMC co-culture. A person of ordinary skill in the art would have had a reasonable expectation of success in enriching TSCM cells that are CD45RA+, CD27+ and CD28+ form the DC/PBMC co-culture because Gattinoni establishes that TSCM cells are found in this population and that they can be enriched based on their expression of CD45RA, CD27 and CD28. Additionally, Healey teaches that the PME-CD40L processed mature DC have enhanced immunostimulatory properties and increased IL-12 secretion, and ten Brink establishes that mature DCs that produce IL-12 can stimulate populations of T cells, including CD45RA+, CD27+, CD28+ naïve T cells. The skilled artisan would have been motivated to enrich TSCM cells that are CD45RA+, CD27+ and CD28+ form the DC/PBMC co-culture because Healey highlights co-stimulation is typically necessary for a T cell to produce sufficient cytokine levels that induce clonal expansion and Gattinoni establishes the usefulness of TSCM cells while ten Brink establishes that mature DC cells expressing IL-12 can stimulate T cells with Gattinoni’s taught expression pattern.
It would have been obvious to produce Healey’s cells population such that at least 30% reactive to the antigen in the DC cells. A person of ordinary skill in the art would have had a reasonable expectation of success in producing Healey’s cells population such that at least 30% reactive to the antigen in the DC cells because Healey teaches that when the DCs in Healey’s method are transformed with an immunogen (antigen), they induce antigen specific T cell populations and Healy teaches that the resulting cells have receptors that can bind to the specific antigen. The skilled artisan would have been motivated to produce Healey’s cells population such that at least 30% reactive to the antigen in the DC cells because Healey teaches the cells PME-CD40L DCs are loaded with and RNA encoded antigen from with HIV or cancer cells for use for T cell–based vaccines, and therefore there is motivation to ensure that more than 30% of the cells have the desired (and specifically taught by Healey) feature. Additionally, Healey teaches the same active steps and specifically teaches that the resulting cells are reactive to the antigen (expressing a receptor capable of binding and capable of causing an immune response), therefore Healey teaches that the produced cells have this feature.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. 
Applicant alleges that the Healey does not teach the new limitation wherein at least 30% of the cells are reactive to the antigen in the DC cells. However, while Healey does not specifically state that “30%” of the cells have this feature, Healey does state that the cells produced in the method have are reactive to the antigen in the DC cells. As stated in the above rejection, it would have been obvious to produce Healey’s cells population such that at least 30% reactive to the antigen in the DC cells. A person of ordinary skill in the art would have had a reasonable expectation of success in producing Healey’s cells population such that at least 30% reactive to the antigen in the DC cells because Healey teaches that when the DCs in Healey’s method are transformed with an immunogen (antigen), they induce antigen specific T cell populations and Healy teaches that the resulting cells have receptors that can bind to the specific antigen and that the produced cells can cause an immune response against a target cell based on the antigen. The skilled artisan would have been motivated to produce Healey’s cells population such that at least 30% reactive to the antigen in the DC cells because Healey teaches the cells PME-CD40L DCs are loaded with and RNA encoded antigen from with HIV or cancer cells for use for T cell–based vaccines, and therefore there is motivation to ensure that more than 30% of the cells have the desired (and specifically taught by Healey) feature. Additionally, Healey teaches the same active steps and specifically teaches that the resulting cells are reactive to the antigen (expressing a receptor capable of binding and capable of causing an immune response), therefore Healey teaches that the produced cells have this feature. It is also noted that Healey teaches using the same antigen as the applicant, an HIV antigen. While applicant continues by alleging that the secondary references do not teach this feature, as the Healey reference is relied upon for rendering obvious this feature, it need not be also taught in the other references. Even so, it is noted that like Healey, Gattinoni teaches TSCM cells have considerable implications for the design of T cell–based vaccines to target intracellular pathogens and cancer, and therefore Gattinoni also recognizes this use of the cells.
Applicant again points to the prior filed Declaration by DeBendette, an inventor on the instant application, filed on 2/1/2021. Applicant again alleges that while Gattinoni teaches that PBMC can stimulate TSCM cells, that there is no motivation select specifically DCs. However, again, it is the Healey and ten Brinke references that are relied upon for the teaching of the stimulatory effects of DCs, and the Gattinoni reference was relied upon to supplement the teachings of the primary reference Healey. As both the Healey and the ten Brinke references recognize that DCs can provide needed sources of stimulation of T cells, and are useful for co-culture, this argument is not persuasive. 
Applicant highlights a portion of the ten Brink’s teaching of producing different populations of cells. Applicant concludes that the ten Brink does not teach the new limitation wherein at least 30% of the cells are reactive to the antigen in the DC cells. However, as discussed at length above, this feature is obvious over the primary reference Healey. Therefore this argument is not persuasive.
Conclusion
No claims are free of the art. No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653